                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00670-RJC-DSC


 KIMBERLY SLATER,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )
                                                   )
 BIOMET INC. et al.,                               )
                                                   )
                  Defendants.                      )



       THIS MATTER is before the Court on the “Consent Motion to Modify Pretrial Order and

Case Management Plan [by extending Mediation Deadline]” (document # 212) filed February 14,

2019. For the reasons set forth therein, the Motion will be granted. The mediation deadline is

extended to July 1, 2019.


       The parties are cautioned that this extension will not serve as a basis for extensions of other

deadlines or settings.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr..


       SO ORDERED.
                                    Signed: February 14, 2019
